CONSULTING AGREEMENT AGREEMENT made this 1st day of June, 2010, by and between William B. Haseltine, whose address is 1629 K St.,NW, Washington, D.C. 20006, hereinafter referred to as the "Consultant", and Alternative Energy Partners, Inc., whose principal place of business is located at 1ourtenay Parkway, Suite A, Merritt Island, Florida, 32953, hereinafter referred to as "Company". WHEREAS, the Consultant is an attorney, admitted to practice in California and the District of Columbia; WHEREAS, the Company desires to engage Consultant to perform legal and consulting services as an independent contractor and not as an employee; and WHEREAS, Consultant desires to consult with the Board of Directors, the officers of the Company, and the administrative staff, and to undertake for the Company consultation as to the direction of certain functions in said management of AEGY; NOW, THEREFORE, it is agreed as follows: 1. Term.
